Citation Nr: 1032964	
Decision Date: 09/01/10    Archive Date: 09/13/10

DOCKET NO.  03-33 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	Attorney Virginia A. Girard-
Brady


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel



INTRODUCTION

The Veteran had active service from January 1972 to January 1974 
in the U.S. Army, and later had unverified service in the Army 
National Guard.

This matter comes before the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Board remanded the Veteran's claim in March 2004 in order the 
schedule him for a Travel Board hearing.  In March 2005, the 
Veteran testified before the undersigned Veterans Law Judge at a 
Travel Board hearing at the RO in Atlanta, Georgia.  A transcript 
is of record in the claims file.

In a May 2005 decision, the Board denied the Veteran's claim of 
entitlement to service connection for a heart disorder.  The 
Veteran subsequently appealed this issue to the United States 
Court of Appeals for Veterans Claims (Court).  While that case 
was pending at the Court, the Veteran's attorney and the VA 
Office of the General Counsel filed a joint motion to vacate the 
Board's decision as to that issue and remand the Veteran's claim 
for readjudication.  In a January 2006 Order, the Court granted 
the joint motion, vacated the Board's May 2005 decision as to 
this issue, and remanded the case to the Board for 
readjudication.  This claim was again before the Board in June 
2007, at which time the Board remanded the Veteran's claim for 
additional development.

In a September 2008 decision, the Board denied entitlement to 
service connection for a heart disorder.  The Veteran 
subsequently appealed the decision to the Court.  While that case 
was pending at the Court, the Veteran's attorney and the VA 
Office of the General Counsel filed a joint motion to vacate the 
Board's decision and remand the Veteran's claim for 
readjudication.  In a March 2010 Order, the Court granted the 
motion, vacated the Board's September 2008 decision, and remanded 
this case to the Board for readjudication.


FINDINGS OF FACT

The competent and probative evidence preponderates against a 
finding that the Veteran's heart disorder is due to any incident 
or event in active military service, and heart disease is not 
shown to have been manifested either in service or within one 
year after his separation from service.


CONCLUSION OF LAW

A heart disorder was not incurred in or aggravated by service, 
nor may heart disease be presumed to have been incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
attorney of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, to 
be determined on a case-by-case basis.  Shinseki v. Sanders, 129 
S. Ct. 1696 (2009).  In this case, the appellant has not 
demonstrated any prejudicial or harmful error in VCAA notice, 
and, as discussed below, the Board has found none.

In July 2003 VA sent the Veteran a letter informing him of the 
types of evidence needed to substantiate his claim and its duty 
to assist him in substantiating his claim under the VCAA.  The 
letter informed the Veteran that VA would assist him in obtaining 
evidence necessary to support his claim, such as medical records, 
employment records, or records from other Federal agencies.  He 
was advised that it is his responsibility to provide or identify, 
and furnish authorization where necessary for the RO to obtain, 
any supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was also 
asked to submit evidence and/or information in his possession to 
the RO.

The Board finds that the content of the letter provided to the 
Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and 
assist.  In addition, the April 2003 rating decision, October 
2003 SOC, November 2003 SSOC and June 2008 SSOC explained the 
basis for the RO's action, and the SOC and SSOCs provided him 
with additional periods to submit more evidence.  It appears that 
all obtainable evidence identified by the Veteran relative to his 
claim has been obtained and associated with the claims file, and 
that neither he nor his attorney has identified any other 
pertinent evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  It is therefore 
the Board's conclusion that the Veteran has been provided with 
every opportunity to submit evidence and argument in support of 
his claims, and to respond to VA notices.

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  This requirement was 
fulfilled in a July 2007 letter which VA sent to the Veteran.

Moreover, the Board notes that the Veteran has been represented 
by counsel for several years, and therefore has been fully 
advised on the requirements to substantiate the pending claim.  
See, e.g., Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court 
was convinced that appellant and attorney had demonstrated actual 
knowledge of the information and evidence necessary to establish 
the claim). 

Accordingly, we find that VA has satisfied its duty to assist the 
Veteran in apprising him as to the evidence needed, and in 
obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of Appeals 
for Veteran Claims has held that such remands are to be avoided.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate 
balance in the evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.  Relevant Law, Factual Background, and Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.303(a) (2009).  Service connection may be granted for disease 
that is diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

Where there is a chronic disease shown as such in service or 
within a presumptive period under 38 C.F.R. § 3.307 so as to 
permit a finding of service connection, subsequent manifestations 
of the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation in service will permit service connection.  To show 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  When the 
disease identity is established, there is no requirement of 
evidentiary showing of continuity.  When the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  Id.

The U.S. Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there must 
(1) be medical evidence of a current disability; (2) evidence of 
in-service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995); aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.

Alternatively, service connection based on continuity of 
symptomatology may be established if a claimant can demonstrate 
(1) that a condition was "noted" during service; (2) evidence 
of post-service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances lay evidence of a nexus 
between the present disability and the symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 495-96; see Hickson, supra, at 253 (lay 
evidence of in-service incurrence is sufficient in some 
circumstances for purposes of establishing service connection); 
38 C.F.R. § 3.303(b).

As provided by 38 U.S.C.A. § 1154(a), VA is required to give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), 
the Federal Circuit has stated that competent medical evidence is 
not required when the determinative issue in a claim for benefits 
involves either medical etiology or a medical diagnosis.  
Instead, under section 1154(a), lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when a lay 
person is competent to identify the medical condition, the lay 
person is reporting a contemporaneous medical diagnosis, or lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed. Cir. 2009). 

In addition, the law provides that, where a veteran served ninety 
days or more of active military service, and certain chronic 
diseases, such as cardiovascular disease, become manifest to a 
degree of 10 percent or more within one year after the date of 
separation from such service, such disease shall be presumed to 
have been incurred in service, even though there is no evidence 
of such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.307, 3.309(a) (2009).  While the disease need not be 
diagnosed within the presumption period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.

The Veteran's service treatment records (STRs) show that, when he 
was examined in October 1971 for enlistment in the Regular Army, 
his heart was reported as normal, and his chest X-ray was 
acceptable.  June 1972 STRs show that he complained of substernal 
chest pain which was recurrent and came on when he exercised 
heavily.  Blood pressure and heart examination were normal, and 
the clinical impression was benign chest pain.  In December 1972, 
the Veteran complained of sharp pains just below his rib cage on 
the left side, when stretching or bending, and costochondritis 
was noted.

A December 1973 medical examination in anticipation of his 
expiration of term of service shows that the Veteran's heart was 
normal on clinical evaluation, and a chest X-ray was negative.  
The report of an enlistment examination for the Army National 
Guard in March 1974 shows that his heart was normal, and a chest 
X-ray was negative for any abnormality.  In his report of medical 
history, the Veteran denied any pain and pressure in his chest.

VA outpatient records dated from January 2001 to December 2002 
show the Veteran had a heart murmur that was very prominent.  In 
June 2002, he was admitted to the hospital with complaints of 
chest pain.  The impression was a small area of stress-induced 
ischemia involving the inferolateral wall and equivocally 
involving the anterior wall of the left ventricle.  In July 2002 
the Veteran underwent a cardiac catheterization.

In a May 2003 written statement, J.L.-L., M.D., indicated that he 
had treated the Veteran for chest pains.  He wrote that the 
Veteran had first experienced chest pain in 1972 while in 
service, when he had complained of stabbing chest pains which 
were exertional in nature, and that no evaluation was performed 
at that time.  The doctor noted that a recent myocardial 
perfusion scan had been compatible with acute myocardial 
ischemia.  Coronary arteriography revealed normal right coronary 
arteries, with no significant occlusive disease.  Although the 
Veteran's coronary arteries were normal, his chest pains were 
highly suggestive of angina pectoris, and the possibility of 
coronary artery spasm could not be ruled out.  He claimed that 
the pains he currently had were the same as in 1972.  Taking that 
into consideration, Dr. L stated that the Veteran's present 
condition is related to the pains that he reported in 1972 in 
service.

In private treatment records dated in July and August 2004, Dr. 
L-L indicated that the Veteran has coronary artery disease, 
peripheral vascular disease, hypertension, and hyperlipidemia, 
and that he has been a tobacco user.  The Veteran had complaints 
of persistent angina despite medical therapy.

VA treatment records show that in December 2004 the Veteran 
complained of a stabbing chest pain which lasted four to five 
minutes and was alleviated one and a half minutes after taking a 
nitroglycerin tablet.  At a January 2005 VA cardiology 
consultation, a physical examination revealed an atrial gallop, a 
1/6 early systolic ejection murmur, and possibly a subtle 
injection click.  There was no diastolic flow, no ventricular 
gallop, and no rub.  An EKG study revealed voltage criteria for 
left ventricular hypertrophy.  The cardiologist felt that the 
Veteran had "very atypical" chest pain, and he did not think it 
was ischemic in nature.

At his March 2005 hearing before the undersigned, the Veteran 
stated that he experienced chest pains in service which arose at 
any time, not just after physical activity.  He testified that he 
continued to experience chest pains until his discharge in 1974, 
and that no tests were done in service to determine the cause of 
the chest pains.  The Veteran said that, in the year following 
discharge, he had sought treatment, but he had later been unable 
to locate those records.  Currently, he reported pains from once 
per month to three times per week.  He stated that Dr. L-L told 
him his chest pains come from an enlarged heart and hypertension.

At an August 2007 VA examination it was noted that in 2005 the 
Veteran underwent a stent placement in the right coronary artery.  
He denied ever having a heart attack and was on medication for 
hypertension, diabetes, and heart disease.  He reported having 
chest pain and shortness of breath about twice weekly, relieved 
with one nitroglycerin tablet.  He said that he had problems with 
lower extremity swelling and he denied chest pain, shortness of 
breath, swelling, or palpitation.  The examiner reviewed the 
Veteran's claims file, including the service treatment records.  
The examiner indicated that Dr. L-L's opinion to the effect that 
the Veteran's episode of chest pain during service was likely 
angina pectoris was mere speculation, because there was not 
enough clinical evidence to reach such a conclusion.  

Concerning this, the Board notes that a "possible" connection 
or one based on "speculation" is too tenuous a basis on which 
to grant service connection.  The reasonable-doubt doctrine 
requires that there be a "substantial" chance of an association 
and "one within the range of probability as distinguished from 
pure speculation or remote possibility."  38 C.F.R. § 3.102 
(2009); see Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) 
(evidence favorable to a claim that does little more than suggest 
a possibility that illness might have been caused by service 
incidents is insufficient to establish service connection). 

The examiner further opined that it is at least as likely as not 
(i.e., to at least a 50/50 degree of probability) that the 
Veteran has a currently diagnosed heart disorder but that it is 
less likely as not (less than a 50/50 degree of probability) that 
it was caused by, or a result of, an incident or event during his 
active military service.  The examiner stated that this opinion 
is based upon the fact that the chest pain experienced by the 
Veteran during service was isolated and could have been due to 
anxiety, physical exertion, or other causes besides cardiac 
abnormality.  The examiner further noted  that there had been no 
indication of associated shortness of breath, pressure, sweating, 
or other symptoms typical of anginal pain.  The examiner also 
noted that the Veteran had not complained of chest pain after his 
separation from active military service, until 2002.

May 2009 VA cardiology treatment records indicate that the 
Veteran was feeling fine, and the treating cardiologist could 
elicit no cardiovascular symptoms.  The Veteran was noted to 
still have a soft early injection murmur preceded by an ejection 
click, but there was no aortic insufficiency that could be heard.  
It was also noted that the Veteran had never had congestive heart 
failure.  The Board notes that the VA treatment records were 
submitted after the Veteran's claim had been certified to the 
Board, and that therefore an SSOC was not issued.  In general, an 
SSOC must be furnished to the appellant and his representative 
when additional pertinent evidence is received after an SOC is 
issued.  38 C.F.R. § 19.31.  In the present case, the Board finds 
that the May 2009 treatment record is not pertinent to the issue 
of service connection, because the treating cardiologist did not 
express an opinion as to etiology or nexus to service, and the 
record already showed that the Veteran has a heart disorder.  
Therefore, it is not necessary to remand the claim for an SSOC on 
those recent treatment records.

We note that, in our June 2007 remand, the Board indicated that 
the Veteran was to be scheduled for an examination with "an 
appropriate physician (e.g., a cardiologist)."  The August 2007 
VA examination was performed by a nurse practitioner, and the 
examination report was reviewed and co-signed by a physician.  
The Board notes that compliance by the Board or the RO with 
remand instructions is neither optional nor discretionary.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998). 

The March 2010 Joint Motion called into question the Board's 
acceptance of the August 2007 VA examination (described in the 
Joint Motion as having been performed in May 2008) as satisfying 
our request on remand.  Admittedly, we had used the term 
"appropriate physician" in the June 2007 remand.  However, as 
the Court has recognized, VA's regulation at 38 C.F.R. § 
3.159(a)(1) provides that "competent medical evidence means 
evidence provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, statements, 
or opinions."  A nurse practitioner is a person who, by 
definition, has "advanced education and clinical training in a 
specialized area of health[]care . . . [and] can diagnose, 
prescribe, and perform procedures."  Cox v. Nicholson, 20 Vet. 
App. 563, 569 (2007), citing DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY 1294 (30th ed. 2003).  The Board accepts the nurse 
practitioner's competence in this case, and neither the appellant 
nor his attorney has advanced any cogent argument to the 
contrary.

In this regard, the Board finds that the August 2007 examination 
was sufficient for compliance with the June 2007 remand because 
the examination was thorough and included discussion of the 
Veteran's history and review of numerous clinical test results, 
the examiner supplied a detailed rationale for the opinion, and 
the examination report was reviewed by a medical doctor who was a 
Primary Care Manager at the VA medical facility.  See D'Aries v. 
Peake, 22 Vet. App. 97, 106 (2008).

The Board notes that Dr. L-L opined that the Veteran's present 
heart condition is related to his 1972 chest pains, whereas the 
August 2007 VA examiner found that such a relationship is 
unlikely.  Where the record contains both positive and negative 
evidence including addressing whether the veteran's claimed 
condition is related to military service, it is the 
responsibility of the Board to weigh the evidence, including the 
medical evidence, and determine where to give credit and where to 
withhold the same and, in so doing, the Board may accept one 
medical opinion and reject others.  Evans v. West, 12 Vet. App. 
22, 30 (1998), citing Owens v. Brown, Owens v. Brown, 7 Vet. App. 
429, 433 (1995).  The Board is mindful that we must have 
plausible reasons, based upon medical evidence in the record, for 
favoring one medical opinion over another.  Evans, supra; see 
also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Thus, the weight to 
be accorded the various items of evidence in this case must be 
determined by the quality of the evidence, and not necessarily by 
its quantity or source.  

The Board finds that the VA examiner's opinion is more 
persuasive.  The Court of Appeals for Veterans Claims has held 
that "most of the probative value of a medical opinion comes 
from its reasoning", and that the Board "must be able to 
conclude that a medical expert has applied valid medical analysis 
to the significant facts of the particular case in order to reach 
the conclusion submitted in the medical opinion."  Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Dr. L-L noted 
that the basis for his opinion was that the Veteran was 
experiencing the same pain as in 1972.  However, he also noted 
that no evaluation had been performed in 1972, and he did not 
offer further explanation of how he reached his opinion.  In 
contrast, the VA examiner noted the other possible causes of the 
1972 chest pain, opined that it was an isolated incident, and 
observed the Veteran had not complained of chest pain for nearly 
30 years after service.  That gap of nearly 30 years between the 
Veteran's military service and the first time he is shown by the 
documentary record to have been seen for his heart disorder also 
militates against a finding that he suffered from a chronic 
cardiovascular disease in service.  See Maxson v. West, 12 Vet. 
App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (to the 
effect that service incurrence may be rebutted by the absence of 
medical treatment for the claimed condition for many years after 
service).  


We recognize the sincerity of the arguments advanced by the 
Veteran that his heart disorder is service connected.  However, 
the resolution of issues that involve medical knowledge, such as 
the diagnosis of a disability and the determination of medical 
etiology, requires professional evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  It is true that the 
Veteran's lay statements may be competent to support a claim for 
service connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of disability 
subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§§ 3.303(a), 3.159(a); see Jandreau, supra; Buchanan, supra 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  Lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when a lay 
person is competent to identify the medical condition, the lay 
person is reporting a contemporaneous medical diagnosis, or lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Davidson, supra.  However, 
a heart disorder requires specialized training for a 
determination as to diagnosis and causation, and is therefore not 
susceptible of lay opinions on etiology.  

Since the preponderance of the evidence is against the Veteran's 
claim of entitlement to service connection for a heart disorder, 
the benefit-of-the-doubt doctrine is inapplicable, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a heart disorder is denied.



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


